UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7343



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY LEE BLACKWELL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, District
Judge. (CR-94-115, CA-98-978-1)


Submitted:   February 29, 2000            Decided:   March 17, 2000


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Lee Blackwell, Appellant Pro Se. Robert Michael Hamilton,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rodney Lee Blackwell seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 1999)* and reconsideration of that order.   We have reviewed

the record, the district court’s opinion accepting the recommen-

dation of the magistrate judge, and the district court’s orders and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See United States v. Blackwell, Nos. CR-94-115; CA-

98-978-1 (M.D.N.C. Aug. 23 & Sept. 17, 1999).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




     *
       Although Blackwell styled his motion as one seeking relief
pursuant to 28 U.S.C. § 2241 (1994), the magistrate judge and the
district court properly construed it as arising under § 2255.


                                  2